Citation Nr: 0107998	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for enucleation of the left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to April 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for enucleation of the left 
eye.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in January 2001, 
before the undersigned Board member, who was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

At his January 2001 hearing the veteran submitted additional 
documentation in support of his claim.  A waiver of initial 
review by the RO was included with this evidence, so the 
Board will consider this evidence without remanding the 
record back to the RO.  See 38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence of record that the veteran's 
enucleation of the left eye is related to the injury to his 
left eye in service.


CONCLUSION OF LAW

Enucleation of the left eye was incurred during active 
service.  38 U.S.C.A. § 1131 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In determining whether the dictates of the VCAA have been 
satisfied in the present case, the Board notes that the 
veteran has identified several private doctors who treated 
him after discharge and whose records have not been 
associated with the claims file.  However, in light of the 
fact that the Board is granting the veteran's claim of 
entitlement to service connection for enucleation of the left 
eye there is no prejudice to the veteran if the claim is not 
remanded to the RO for compliance with the VCAA.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).
 
Turning to the merits of the veteran's claim, the law 
provides that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

In the present case, the veteran has testified at hearings 
before the RO and a member of the Board that he entered 
service at age 14 because his mother falsified his birth 
certificate in order to enable him to enlist.  He also states 
that while in basic training in 1957 he fell and hit his face 
on a rock resulting in an injury to the area around his left 
eye requiring stitches in his left eyebrow.  Subsequent to 
this injury he developed headaches and his vision 
deteriorated.  After his discharge in 1960 he states that he 
continued to have problems with his eye, and sought treatment 
in 1963-64 from a private physician, who eventually referred 
him to Dr. Altamirano, an ophthalmologist, in 1968, who 
ultimately performed the enucleation of the left eye.  The 
veteran has also testified that he had no injury to his left 
eye prior to service, and that his vision was good prior to 
service.  

To further support his claim, the veteran has submitted 
multiple lay statements from friends and family attesting to 
his sustaining an injury to his left eye while in service in 
1957 and that he had not sustained a left eye injury prior to 
entering service.  The only evidence of record to contradict 
these statements is a May 1970 notation in Dr. Altamirano's 
treatment records which asserts that the veteran injured his 
left eye as a child.  The veteran contends that he sustained 
the eye injury in service at age 14, having entered service 
underage because of his forged birth certificate, and that 
when he told the doctor that he had injured his eye at age 
14, the doctor wrote down that he was a child when it 
happened.  A December 2000 statement by Dr. Altamirano 
supports this assertion in that the doctor contends in the 
letter that he considers a 14 year old to be a child.  

Service medical records received from the National Personnel 
Records Center and from the veteran show that at the time of 
his entrance examination in March 1957 his vision was 20/20 
bilaterally and he had normal eyes.  His Report of Medical 
History submitted at the same time indicated that he did not 
need glasses and had no eye trouble.  A May 1957 treatment 
notation states that the veteran had a laceration over the 
left eye low on the eyebrow that was cleaned, sanitized and 
closed with six sutures.  In May 1958 his visual acuity was 
decreased in the left eye, and in June 1958 he was treated 
for blurred vision in the left eye after failing a flight 
physical.  Visual acuity measurements at this time showed 
20/20 near and far vision on the right, and 20/40 near and 
20/70 far vision on the left.  He was prescribed glasses.  In 
August 1959 he reported headaches in the front temporal area, 
and had a left eye condition.  He was treated for headaches 
again in January 1960.  At separation from service in January 
1960 he was noted to have normal eyes, despite the fact that 
the examination also notes that he had defective vision in 
his left eye.  On his Report of Medical History, the veteran 
reported needing glasses and having eye trouble. 

With regard to the evidence regarding the in service 
incurrence of a left eye injury, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In this capacity, the Board finds the 
veteran to be very credible, both concerning the reporting of 
the in-service injury to his left eye as well as the absence 
of any pre-service injury to the left eye.  Throughout the 
record he has been consistent in his testimony concerning the 
left eye injury in service and not before, and his assertions 
are supported by the lay statements as well as the military 
service records showing a left eye trauma with no indication 
of a pre-existing injury.  Accordingly, the Board find that 
the veteran did not sustain a pre-service injury to his left 
eye, and that his first and only traumatic left eye injury 
occurred in March 1957 while he was in service.  As a result, 
one of the elements of a successful claim for service 
connection, that of an injury in service, has been 
established.  However, the inquiry does not end there, 
competent evidence of a current disability and a relationship 
between his current disability and his in service injury to 
the left eye must still be shown.

Turning to the question of a current disability and nexus, 
private medical records from Dr. Altimarano for the period 
from 1970 to 1974 show that the veteran was seen in June 1970 
for treatment of an intracapsular cataract extraction of the 
left eye.  The records note that the veteran had a traumatic 
mature cataract in the left eye with secondary glaucoma.  
Treatment did not improve the veteran's sight to pain in the 
left eye, and in May 1974 Dr. Altamirano performed 
enucleation of the left eye without any complications.  In 
June 1974 the veteran was again operated on to insert an 
orbital implant into his left eye socket.  These records 
clearly indicate that the veteran currently is blind in the 
left eye, and that his left eye problems were the result of a 
left eye trauma, which the record shows he suffered in 
service.  Additionally, in support of this conclusion, Dr. 
Altamirano reviewed the veteran's service medical records and 
treatment records in the 1970's, and submitted a letter to 
the veteran in December 2000 regarding the etiology of his 
left eye problems leading up to his enucleation in 1974.  
According to Dr. Altamirano's letter, the veteran had an eye 
trauma in 1957 while in service which most likely resulted in 
a detached retina as supported by the subsequent treatment 
for deterioration of left eye vision.  Untreated, the 
detached retina ultimately led to the development of a 
traumatic cataract and secondary glaucoma because of an 
imbalance between production and drainage of the liquid in 
the front portion of the eye, and these conditions led to the 
eventual need for enucleation of the left eye.   

The private medical evidence provides competent evidence that 
the veteran currently has loss of vision in his left eye due 
to the enucleation, a current disability, and that this 
disability is related to his left eye injury in service.  
Consequently, the veteran has established all the necessary 
elements for an award of entitlement to service connection 
for enucleation of the left eye, a current disability, an 
inservice injury, and a relationship between these two.  
Given the establishment of the criteria for service 
connection for enucleation of the left eye, his claim 
therefor is granted.  


ORDER

Entitlement to service connection for enucleation of the left 
eye is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

